Application by petitioner for a mandamus order directing respondents to reinstate him in his position as foreman in the water department of the city of Long Beach. On the trial of an alternative mandamus order the questions of fact were determined in favor of petitioner. Appellants claim that he is barred by laches from the relief to wMch he would otherwise be entitled. Peremptory mandamus order unanimously affirmed, with costs, as a matter of law and not in the exercise of discretion. No opimon. Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ.